DETAILED ACTION
Acknowledgements
The amendment filed 12/11/2020 is acknowledged.
Claims 1, 4-8, 10-11, 14-18, 21 and 23 are pending.
Claim 23 is withdrawn.
Claims 1, 4-8, 10-11, 14-18 and 21 have been examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.  Claims 1, 4-8, 10-11, 14-18, 21 directed to a mobile device conducting transaction,  G06Q 20/3223, and 
II. Claim 23 is directed to a server side user data anonymization G06F 21/6254

Newly added claim 23 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
Inventions I-II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as mobile device conducting transaction, and subcombination II has separate utility such as server side user data anonymization. See MPEP § 806.05(d).
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
The inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 23 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Response to Amendment/Arguments
Claims 1, 11 and 21 are amended.

Regarding applicant’s arguments on Claim Rejections - 35 U.S.C. §101, the arguments have been fully considered but they are not persuasive.  
Applicant is in the opinion of “the claims are not directed to an abstract idea.”, “the alleged abstract idea is clearly integrated into a “practical application””, and “the claims recite “significant more””.  Applicant further states “This method of reducing risk of comprising user identity is further illustrated in new claim 23, which recites “replacing, by the server computer, the anonymized user data elements [received from the POS device]... with corresponding user data elements.” In this way, a transaction may still be successfully conducted even though the POS device does not have access to “user data elements.” Clearly then, transmitting “anonymized user data” for preventing access to real user data by one or more devices is different than “commercial interactions,” and thus the claims are patent eligible under Step 2A - Prong 1.”  Examiner notes, the newly added claim 23 is independent or distinct from the originally claimed invention.  Hence, claim 23 has been withdrawn by original presentation for prosecutions.   See “Election/Restrictions” section of pages 2-3 of this Office Action for detail.  


The additional element(s) of the claim(s) such as the use of mobile device, POS device, processor and computer readable medium merely use(s) a computer as a tool to perform an abstract idea. Specifically, conducting payment transaction including receiving anonymized user data element, transmitting anonymized user data element to a server, storing the anonymized user data element, receiving a payment transaction request, retrieving the anonymized user data elements, generating the anonymized user data and transmitting the anonymized user data to POS.  The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. Therefore, this judicial exception is not integrated into a practical application under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)),
The claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea.  The combination of elements recited in the claims simply recite the concept of performing an payment transaction including receiving anonymized user data element, transmitting anonymized user data element to a server, storing the anonymized user data element, receiving a payment transaction request, retrieving the anonymized user data elements, generating the anonymized user data and transmitting the anonymized user data to POS.  The claims do not, for example, purport to improve the functioning of the computer itself. Nor do they effect an improvement in any other technology or technical field. 
The use of use of mobile device, POS device, processor and memory as tools to implement the abstract idea does not render the claim patent eligible because it does not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment and 
With respect to “the Examiner has provided no evidence showing that the combination of steps is conventional”, the argument is moot as the analysis is based on Alice.

Regarding applicant’s arguments on Claim Rejections - 35 U.S.C. §112(a), the arguments are moot in light of the amendments.  

Regarding applicant’s arguments on Claim Rejections - 35 U.S.C. §112(b), the arguments are moot in light of the amendments.

Regarding applicant’s arguments on Claim Rejections - 35 U.S.C. §103, the arguments have been fully considered.  However, examiner respectfully disagrees.
With respect to claims 1 and 11 limitation “storing, by the mobile device during the enrollment process, the set of anonymized user data elements in association with the corresponding user data elements;”, Junda para 0044 discloses “the user 120 may be provided with multiple sets of proxy data, each set corresponding with the user's real data. The proxy user data and the user's identification number/password may be sent to the user computer 122 over the Internet 110 via e-mail or via the client/server applications running on the user computer 122 and the host machine of the proxy agent site 142.”. where “user computer 122” is the mobile device, Table 1 illustrates  the “proxy user data” is the anonymized user data elements.  Therefore, Junda teaches “storing, by the mobile device during the enrollment process, the set of anonymized user data elements in association with the corresponding user data elements;”
With respect to claims 1 and 11 limitations “receiving, by the mobile device subsequent to the enrollment process, a request to conduct the particular payment transaction with anonymized user data associated with the payment account, the request including a selection by the user of a specific combination of user data elements to be anonymized for the particular payment transaction, the specific combination of user data elements corresponding to a subset of the set of anonymized user data elements previously received and stored by the mobile device during the enrollment process;”, Junda para 0044 discloses “the user 120 may be provided with multiple sets of proxy data…”, para 0053 discloses “the user 120 visits the merchant site 132, in block 300, in any conventional manner. Next, the user 120 utilizes the client application running on the user computer 122 for attempting to make a purchase of goods or services in block 302.” and para 0055 discloses “the user 120 provides the merchant site 132 with the proxy user data...”.  Therefore, Junda teaches “receiving, by the mobile device subsequent to the enrollment process, a request to conduct the particular payment transaction with anonymized user data associated with the payment account, the request including a selection by the user of a specific combination of user data elements to be anonymized for the particular payment transaction, the specific combination of user data elements corresponding to a subset of the set of anonymized user data elements previously received and stored by the mobile device during the enrollment process;”
With respect to claims 1 and 11 limitations “transmitting, by the mobile device, the anonymized user data and an identifier to a point of sale (POS) device, wherein the identifier identifies the subset of the set of anonymized user data elements within the anonymized user data, wherein the POS device transmits an authorization request message comprising the anonymized user data and the identifier to the server computer, and wherein the server computer recognizes the subset of the set of anonymized user data elements included in the anonymized user data based at least in part on the identifier and then replaces the anonymized user data elements of the subset with corresponding user data elements so that the updated authorization request message is verifiable for authorizing the particular payment transaction.”, the amended limitation is lack of support by the specification.  See “New Matter” section at pages 13-14 of this office action for detail.  For the purpose of the examination, the limitation is been interpreted as “transmitting, by the mobile device, the anonymized user data to a point of sale (POS) device, the POS device transmits an authorization request message comprising the anonymized user data to the server computer, wherein the server computer recognizes the subset of the set of anonymized user data elements included in the anonymized user data and then replaces the anonymized user data elements of the subset with corresponding user data elements so that the updated authorization request message is verifiable for 


Examiner's Comments
Intended Use
Applicant(s) are reminded that intended use language is not given patentable weight. MPEP 2114 (II) states: "A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim,” See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter, 1987).
Claims 1, 11 and 23 recite “receiving, …a request to conduct…, the request including…elements to be anonymized for…” “transmitting, …message is verifiable for authorizing…”
Claim 5 recites “wherein…data elements is associated with… for which it can be…”
Claim 15 recites “wherein…data elements is associated with… operable for utilization…”

Non-Functional Descriptive Material
The following claims are directed toward conveying a message or meaning to a human reader independent of the intended computer system, and/or the non-transitory computer-readable medium see Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).
Claims 4 and 14 recite “wherein the user data elements in the specific combination of user data elements are associated with a location, type of resource provider, or transaction amount”
Claims 5 and 15 recite “wherein the combination of user data elements is associated with a number of transactions …”
Claim 17 recites “wherein the particular payment transaction involves utilizing a prepaid payment card.”
Claim 21 recites “wherein bindings associated with the subset of the set of anonymized user data elements are previously stored by the server computer during the enrollment process,”

Not Positively Recited
The following claims contain not positively recited language. See In re Wilder, 166 USPQ 545
(C.C.P.A. 1970). ("Employing, if we may, a syllogistic analysis to answer appellant's arguments, we start with the proposition that claims cannot be obtained to that which is not new. This was the basis of the holding in In re Thao. It was the law then, is now and will be until Congress decrees otherwise. So the first inquiry must be into exactly what the claims define. Towards that goal, we state the next proposition, which is that every limitation positively recited in a claim must be given effect in order to determine what subject matter that claim defines.")
Claim 1 recites “transmitting, by the mobile device…, wherein the set of anonymized user data elements is stored by the server computer…” “receiving,…the enrollment process conducted independent…” “receiving, …a request to conduct…, the request including a selection by the user of a specific combination of user data elements to be anonymized for…” “transmitting, by the mobile device,…wherein the identifier identifies
Claim 5 recites “…it can be utilized by the user.”
Claim 6 recites “wherein …data elements is selected by…”
Claim 10 recites “wherein the server computer…is in communicating with…”
Claim 21 recites “wherein…elements are previously stored by…, wherein the recognition…by the server…stored bindings.”
Claim 23 recites “receiving,…the enrollment process conducted independent…” “receiving, …a request to conduct…, the request including a selection by the user of a specific combination of user data elements to be anonymized for…” “transmitting, by the mobile device,…wherein the identifier identifies the subset of …”


Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4-8, 10-11, 14-18 and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Analysis
In the instant case, claims 1, 4-8, 10 and 21 are directed to a method, claims 11 and 14-18 are directed to an apparatus.  Therefore, these claims fall within the four statutory categories of invention.
The claim(s) recite(s) payment transaction. Specifically, the claims recite “receiving … anonymized user data elements…; transmitting,…anonymized user data elements to a server…; storing… the anonymized user data elements…; receiving, …a request to conduct payment transaction…; retrieving…the anonymized user data elements…; generating, …the anonymized user data…; transmitting…the anonymized user data….to a point of sale…”, which is “commercial interaction” within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as the use of mobile device, point of sale device , processor and computer readable medium merely use(s) a computer as a tool to perform an abstract idea. Specifically, conducting payment transaction including receiving anonymized user data element, transmitting anonymized user data element to a server, storing the anonymized user data element, receiving a payment transaction request, retrieving the anonymized user data elements, generating the anonymized user data and transmitting the anonymized user data to POS.  The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea. The claims 11 and 14-18 are apparatus claims that are used to perform the 
Taking the claim elements separately, the independent claims involve payment transaction including receiving anonymized user data element, transmitting anonymized user data element to a server, storing the anonymized user data element, receiving a payment transaction request, retrieving the anonymized user data elements, generating the anonymized user data and transmitting the anonymized user data to POS.  This only uses the processor or computer system to automate or implement the abstract idea of performing payment transaction.  Dependent claims 4-6 and 14-16 describe user data elements.  Dependent claim 7 describes mobile device. Dependent claim 8 describes a resource provider.   Dependent claim 10 describes a server computer.  Dependent claim 17 describes the payment transaction.  Dependent claim 18 describes the point of sale device.  Dependent claim 21 describes binding,  These claims further describe the use of the processor or computer system to automate or implement the abstract idea. Therefore, the use of the computer in each step does no more than employ the computer as a tool to carry out functions corresponding to the acts performed in the abstract idea. Merely applying instructions by reciting the computing structure as a tool to implement the claimed limitations (see MPEP 2106.05(f)) or merely linking the use of the judicial exception to a particular technological environment or field of use (MPEP § 2106.05(h)), does not serve to provide significantly more than the abstract idea. 
Viewed as a whole, the combination of elements recited in the method claims simply recite the concept of performing an payment transaction including receiving anonymized user data element, transmitting anonymized user data element to a server, storing the anonymized user data element, receiving a payment transaction request, retrieving the anonymized user data elements, generating the anonymized user data and transmitting the anonymized user data to POS.  The claims do not, for example, purport to improve the functioning of the computer itself. Nor do they effect an improvement in any other technology or technical field. 
The use of mobile device, point of sale device, processor and memory as tools to implement the abstract idea does not render the claim patent eligible because it does not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment and 
Conclusion
The claims as a whole do not amount to significantly more than the abstract idea itself. This is because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.
Accordingly, there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-8, 10, 11, 14-18 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 1 and 11 recite “transmitting…the anonymized user data…, wherein the identifier identifies the subset of…” However, Applicant’s Specification does not provide an algorithm for “identifies”. Therefore, the claim lacks written description as it fails define “identifies” without sufficiently describing how the function is performed or the result is achieved (MPEP 2161.01 I).
Claims 4-8, 10, 21 and 14-18 are also rejected as each depends from claims 1 and 11 respectively.

New Matter
Regarding the amended claims 1 and 11, following limitations are new matter as they are not supported by the Specification. 
“transmitting, by the mobile device, the anonymized user data and an identifier to a point of sale (POS) device, wherein the identifier identifies the subset of the set of anonymized user data elements within the anonymized user data, wherein the POS device transmits an authorization request message comprising the anonymized user data and the identifier to the server computer, and wherein the server computer recognizes the subset of the set of anonymized user data elements included in the anonymized user data based at least in part on the identifier and then replaces the anonymized user data elements of the subset with corresponding user data elements so that the updated authorization request message is verifiable for authorizing the particular payment transaction.”  Specification PGPub para 0109 discloses “At step 432, user device 402 may send the anonymized user data to access device 404. The anonymized user data may be sent in any suitable manner. In some embodiments, access device 404 may be associated with a resource provider (e.g., merchant), which may operate a resource provider computer. In one example, the transaction may be an in-person transaction conducted between the user and the resource provider. In this case, user device 402 may transmit the anonymized user data to access device 404 by contactless NFC, by scanning the display of user device 404, or by another suitable method. In another example, the transaction may be a remote transaction (e.g., e-commerce transaction) conducted between the user and the resource provider. In this case, user device 402 may send the anonymized user data to access device 404 over any suitable communications network.” and para 0110 an identifier to a point of sale (POS) device, wherein the identifier identifies the subset of the set of anonymized user data elements within the anonymized user data,”. For the purposes of examination, the limitations are being interpreted as follows: 
transmitting, by the mobile device, the anonymized user data to a point of sale (POS) device, the POS device transmits an authorization request message comprising the anonymized user data to the server computer, wherein the server computer recognizes the subset of the set of anonymized user data elements included in the anonymized user data and then replaces the anonymized user data elements of the subset with corresponding user data elements so that the updated authorization request message is verifiable for authorizing the particular payment transaction.
Claims 4-8, 10, 21 and 14-18 are also rejected as each depends from claims 1 and 11 respectively.

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4-8, 10, 11, 14-18 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Unclear Scope
Claim 1 is directed to a method that is conducted by a mobile device, and claim 11 is directed to a mobile device.  However, the claims 1 and 11 recite “transmitting, …data…, … wherein the point of sale (POS) device transmits an authorization request message…, and wherein the server computer recognizes the subset of the set of anonymized user data elements…and then replaces the anonymized user data elements of the subset with…” It is unclear the claim is directed to mobile device, point of sale (POS) or server computer. (In re Zletz, 893 F.2d 319, 13USPQ2d 1320 (Fed. Cir. 1989), MPEP 2173.02 (III)(B)) which states “Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process”
Similarly, claims 8 and 21 are “The method of claim 1” which is directed to a method performed by mobile device, and claim 18 is directed to the mobile device.  However, claim 8 recites “wherein a resource provider computer …does not have access to…”, claim18 recites “wherein the point of sale device does not have access to…”, and claim 21 recites “wherein bindings associated with the subset of the set of anonymized user data elements are previously stored by the server computer during the enrollment process, and wherein the recognition of the subset of the set of anonymized user data elements by the server computer is based on the previously stored bindings.”. It is unclear the claim 8 is directed to a method that is performed by mobile device or resource provider computer, claim 18 is directed to mobile device or point of sale device. and claim 21 is directed to a method performed by mobile device or server computer. (In re Zletz, 893 F.2d 319, 13USPQ2d 1320 (Fed. Cir. 1989), MPEP 2173.02 (III)(B)) which states “Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process”
Claims 4-8, 10, 21 and 14-18 are also rejected as each depends from claims 1 and 11 respectively.

Insufficient Antecedent Basis
Claims 1 and 11 recite the limitation “transmitting the anonymized…so that the updated authorization request message…” in line 30 of claim 1 and line 31 of claim 11
Dependent claims  4-8, 10, 21 and 14-18 are also rejected as each depends from claims 1 and 11 respectively. 

Hybrid
Claims 11 and 14-18 are indefinite because they are hybrid claims.  See MPEP § 2173.05(p) II.  In particular, the claims are directed to neither a “process” nor a “machine” but rather embrace or overlap two different statutory classes of invention. This in turn causes confusion regarding when infringement occurs, either through limitations that are not attributed to any of the claimed structure or through limitations in which it is unclear whether infringement depends on use of the claimed structure or on its functionality. See also IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 77 USPQ2d 1140 (Fed. Cir. 2005); UltimatePointer, LLC v. Nintendo Co., 118 USPQ2d 1125 (Fed. Cir. 2016); Rembrandt Data Techs., LP v. AOL, LLC, 641 F.3d 1331, 98 USPQ2d 1393 (Fed. Cir. 2011).
Evidence to support a position that claims 11 is drawn to a product includes the recitation of “A mobile device comprising…”.  On the other hand, evidence to support a position that the claim is drawn to a process includes recitation “transmitting, …the set of anonymized user data elements…, wherein the set of anonymized user data elements is stored by the server computer…” “receiving,…the enrollment process conducted independent of…” and “receiving, … a selection by the user of a specific combination of user data elements to be anonymized for…” and “transmitting the anonymized user data… wherein the point of sale (POS) device transmits an authorization request message…, and wherein the server computer recognizes…and then replaces the anonymized user data elements…”  In light of this conflicting evidence, a person of ordinary skill in the art could reasonably interpret claims 11 to be drawn to either a product or process. 
On the other hand, evidence to support a position that claims 15-16 are drawn to a process includes recitation of:
claim 15 “wherein the combination of user data elements is …operable for utilization by the user”, and 
claim 16 “wherein the specific combination of user data elements is dynamically selected …”.
In light of this conflicting evidence, a person of ordinary skill in the art could reasonably interpret claims 15-16 to be drawn to either a product or process.
Dependent claims 14-18 are also rejected as each depends from claim 11. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and
103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for
the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale
supporting the rejection, would be the same under either status.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set
forth in section 102, if the differences between the subject matter sought to be patented and the prior
art are such that the subject matter as a whole would have been obvious at the time the invention was
made to a person having ordinary skill in the art to which said subject matter pertains. Patentability
shall not be negatived by the manner in which the invention was made.

Claims 1, 4-8, 10-11, 14-18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US Application Publication US20030069857A1 (“Junda”) in view of US Application Publication US20120316992A1 (“Oborne”), and in further view of US Patent Publication US8893250B2 (“Mattsson et al.”). 

Regarding claims 1 and 11, Junda teaches:
a processor; (Fig. 1 item 122)
a computer-readable medium (Fig. 1 item 122)
receiving, by a user computer associated with a user in an enrollment process, a set of anonymized user data elements corresponding to user data elements associated with a payment account of the user, the enrollment process conducted independent of a particular payment transaction; (paras 0044 and 0048; Table 1) 
storing, by the user computer during the enrollment process, the set of anonymized user data elements in association with the corresponding user data elements; (paras 0044 and 0048; Table 1)
receiving, by the user computer subsequent to the enrollment process, a request to conduct the particular payment transaction with anonymized user data associated with the payment account, the request including a selection by the user of a specific combination of user data elements to be anonymized for the particular payment transaction, the specific combination of user data elements corresponding to a subset of the set of anonymized user data elements previously received and stored by the mobile device during the enrollment process; (para 0044 and 0055)
 [data] is the subset of the set of anonymized user data elements corresponding to the specific combination of user data elements; (para 0084)

Junda does not disclose the following limitations explicitly:
transmitting, by the mobile device during the enrollment process, the set of anonymized user data elements to a server computer, wherein the set of anonymized user data elements is stored by the server computer in association with the corresponding user data elements; 
retrieving, by the mobile device, [data]
generating, by the mobile device, the anonymized user data including [data]  
transmitting, by the mobile device, the anonymized user data to a point of sale (POS) device, the POS device transmits an authorization request message comprising the anonymized user 
However, Oborne teaches:
transmitting, by the mobile device during the enrollment process, the set of anonymized user data elements to a server computer, wherein the set of anonymized user data elements is stored by the server computer in association with the corresponding user data elements; (paras 0028-0029)
generating the anonymized user data including [data]; and (Fig. 2B; 0029)
transmitting, by the mobile device, the anonymized user data to a point of sale (POS) device, (FIG. 1A items 111a, 111b, 115a, 115b, 113; paras 0023-0025) 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling date of the invention to modify the system of Junda by having mobile device as the user device and  transmitting anonymized user data element to server and anonymized user data to POS device in accordance with the teaching of Oborne. This modification allows mobile device be used to conduct transaction, protects the sensitive data and improves data privacy.

Junda and Oborne do not disclose the following limitations explicitly:
retrieving, by the mobile device, [data]; 
generating, by the mobile device, the anonymized user data 
POS device transmits an authorization request message comprising the anonymized user data to the server computer, wherein the server computer recognizes the subset of the set of anonymized user data elements included in the anonymized user data and then replaces the anonymized user data elements of the subset with corresponding user data elements so that the updated authorization request message is verifiable for authorizing the particular payment transaction. 

retrieving, by the mobile device, [data]; (Fig. 3 items 310, 320; col 12 ln 57 – col 13 ln 11)
generating, by the mobile device, the anonymized data (Fig.2 item 202A; Fig. 3 item 330; col 1 ln 55-67, col 12 ln 66 – col 13 ln 11)
POS device transmits an authorization request message comprising the anonymized user data to the server computer, wherein the server computer recognizes the subset of the set of anonymized user data elements included in the anonymized user data and then replaces the anonymized user data elements of the subset with corresponding user data elements so that the updated authorization request message is verifiable for authorizing the particular payment transaction. (Fig. 6 items 630 and 650; col 2 ln 18-22)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling date of the invention to modify the combined system of Junda and Oborne by implementing the feature of having mobile device retrieving anonymized data element and performing data anonymization, also de-anonymization on the server end in accordance with the teaching of Mattsson et al.. This modification protects the sensitive data and improves data privacy at the mobile device point (Mattsson et al. col 1 ln 21-51).

With respect to claims 4 and 14, Junda in view of Oborne, and in further view of Mattsson et al. disclose all limitations as described above. Oborne further discloses:
wherein the user data elements in the specific combination of user data elements are associated with a location, type of resource provider, or transaction amount. (paras 0027, 0047, 0085)

With respect to claims 5 and 15, Junda in view of Oborne, and in further view of Mattsson et al. disclose all limitations as described above. With respect to “wherein the specific combination of user data elements is associated with a number of transactions for which it can be utilized selected by the user.”, it describes the specific combination of user data elements.  However, the description of the specific combination of user data elements is not used to perform any of the recited steps/functions.  Therefore, it (In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994)).

With respect to claims 6 and 16, Junda in view of Oborne, and in further view of Mattsson et al. disclose all limitations as described above. Oborne further discloses:
wherein the specific combination of user data elements is selected by the user at a time of the particular payment transaction. (Fig. 10A; paras 0025, 0087)

With respect to claim 7, Junda in view of Oborne, and in further view of Mattsson et al. disclose all limitations as described above. Oborne further discloses:
wherein the mobile device is a mobile phone (Fig. 2A; paras 0035, 0049, 0116)

With respect to claim 8, Junda in view of Oborne, and in further view of Mattsson et al. disclose all limitations as described above. Oborne further discloses:
wherein a resource provider computer associated with the particular payment transaction does not have access to the user data elements associated with the payment account of the user (para 0023) 

With respect to claim 10, Junda in view of Oborne, and in further view of Mattsson et al. disclose all limitations as described above. Oborne further discloses: 
wherein the server computer is in a payment processing network, which is in communication with an authorization computer.(Figs. 1A-B, 6A; paras 0023, 0049-0055)

With respect to claim 17, Junda in view of Oborne, and in further view of Mattsson et al. disclose all limitations as described above. Oborne further discloses:
wherein the particular payment transaction involves utilizing a prepaid payment card (paras 0023, 0025)

Regarding claim 18, Junda in view of Oborne, and in further view of Mattsson et al. disclose all limitations as described above. Oborne further discloses:
wherein the point of sale device does not have access to the user data elements associated with the payment account of the user (para 0023)

Regarding claim 21, Junda in view of Oborne, and in further view of Mattsson et al. disclose all limitations as described above. Mattsson et al. further discloses:
wherein bindings associated with the subset of the set of anonymized user data elements are previously stored by the server computer during the enrollment process, and wherein the recognition of the subset of the set of anonymized user data elements by the server computer is based on the previously stored bindings. (Fig. 2 item 20D; col 15 ln 50-59).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the prior art additionally discloses certain parts of the claim features (See “PTO-892 Notice of Reference Cited”).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yingying Zhou whose telephone number is (571)272-5308.  The examiner can normally be reached on Monday-Friday 9pm-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Hayes can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YINGYING ZHOU/Examiner, Art Unit 3685                                                                                                                                                                                                        
/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685